Filed 5/1/14 P. v. Lopez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D064790

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD245557)

ADRIAN LOPEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia

Eyherabide, Judge. Affirmed.



         Patricia Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Adrian Lopez appeals the judgment sentencing him to prison for the agreed

15-year term after he pled guilty to robbery, admitted allegations of a prior serious felony

conviction, and did not appear at the scheduled sentencing hearing. Appointed counsel
filed a brief pursuant to Anders v. California (1967) 386 U.S. 738 (Anders) and People v.

Wende (1979) 25 Cal. 3d 436 (Wende) that identified six issues upon which he requested

our independent review. We discern no arguable appellate issues and affirm.

                                      BACKGROUND

       Lopez punched a man in the face and stole money the man was holding and his

wallet. Lopez pled guilty to robbery (Pen. Code, § 211) and admitted he had a prior

robbery conviction, which constituted both a serious felony conviction subject to a five-

year enhancement (id., § 667, subd. (a)(1)) and a strike for purposes of the "Three

Strikes" law (id., §§ 667, subds. (b)-(i), 1170.12). In exchange, the People agreed to the

imposition of a nine-year prison sentence. One of the terms of the plea agreement was

that Lopez would be released from custody pending sentencing, but if he did not appear

at the sentencing hearing, the court would impose the maximum prison term of 15 years.

       Lopez was released from custody and ordered to return on a specified date for

sentencing. When he failed to appear, the court issued a warrant for his arrest, and he

was taken into custody.

       At a hearing set for sentencing, the court denied Lopez's motion under People v.

Marsden (1970) 2 Cal. 3d 118 (Marsden), but continued the hearing to allow Lopez time

to consider a request to withdraw his guilty plea. At the continued hearing, Lopez did not

move to withdraw the plea, and the court sentenced Lopez to prison for 15 years. The

term consisted of the upper term of five years doubled to 10 years under the Three Strikes

law based upon the prior robbery conviction (Pen. Code, §§ 213, subd. (a)(2), 667,

subd. (e)(1), 1170.12, subd. (c)(1)), plus five years for the prior robbery conviction (id.,

                                              2
§ 667, subd. (a)(1)). The court also imposed a restitution fine of $2,520 (id., § 1202.4,

subd. (b)) and other fines, fees, and penalty assessments.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and the

proceedings in the trial court. Counsel presented no argument for reversal, but asked this

court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel suggested the following issues:

(1) "Was appellant properly advised of his constitutional rights and consequences of

pleading before entering his guilty plea?"; (2) "Did the trial court err when it denied

appellant's Marsden motion?"; (3) "Was appellant adequately informed . . . that he would

be sentenced to the maximum sentence of 15 years if he failed to appear at sentencing?";

(4) "Did the trial court correctly impose the stipulated sentence as negotiated in the plea

agreement[]?"; (5) "Did the trial court properly exercise its discretion when it imposed

$2520 in victim [sic] restitution?"; and (6) "Was appellant entitled to a hearing on

whether he willfully violated the terms of the People v. Vargas (1990) 223 Cal. App. 3d
1107 waiver?" After we received counsel's brief, we notified Lopez by letter that he

could file a supplemental brief, but he did not respond.

       We have reviewed the record pursuant to Wende, supra, 25 Cal. 3d 436, and

Anders, supra, 386 U.S. 738, and considered the issues suggested by counsel, but

discerned no reasonably arguable appellate issues. Lopez has been adequately

represented by counsel on this appeal.



                                              3
                                DISPOSITION

    The judgment is affirmed.



                                              IRION, J.

WE CONCUR:



      HUFFMAN, Acting P. J.



               O'ROURKE, J.




                                     4